Title: From Thomas Jefferson to Alexander Kerr, 7 February 1808
From: Jefferson, Thomas
To: Kerr, Alexander


                  
                     Sir 
                     
                     Washington Feb 7. 08
                  
                  The unfortunate accident of yesterday has given me inexpressible concern. had the orders I had given some days before for securing the instrument of it against doing injury, been timely executed, this great calamity would have been prevented. that they were not will be to me a source of unceasing regret. I am but too sensible that the participation of others in this scene of distress cannot alleviate the sufferings of tender parents: yet I cannot refuse to myself the expressing to them the deep affliction I feel as well for them as the unfortunate victim. not knowing his situation I can but offer my devout prayers for his safety, and to yourselves my sincere sympathies and respect.
                  
                     Th: Jefferson 
                     
                  
               